Citation Nr: 0329577	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for gouty 
arthritis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
diabetes mellitus due to pancreatitis, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased disability rating for 
arthritis of the right wrist and status post excisions of 
ganglion cysts, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for 
pancreatitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable disability rating for 
impotence.  

7.  Entitlement to an increased disability rating for an 
appendectomy scar, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
him for gouty or rheumatoid arthritis, 
arthritis of the right wrist, an appendectomy 
scar, hypertension, pancreatitis, diabetes, 
and impotence from October 1998 to the 
present.  Obtain records from each health care 
provider the veteran identifies.  If records 
are unavailable, please have the provider so 
indicate.
2.  The record indicates that the veteran was 
treated for diabetes and arthritis by W. 
Joseph Hillson, P.O. Box 2203, 1631 Cleveland 
Street, Augusta, Georgia 30903.  Make 
arrangements to obtain complete clinical 
records, both inpatient and outpatient, 
including X-rays and imaging studies.
3.  Request copies of the July 1998 hearing 
testimony, final decision and accompanying 
medical records submitted in support of the 
August 29, 1998 decision reconsidering the 
veteran's claim for disability benefits from 
the Social Security Administration (SSA).  
Such records should include the evaluation 
done by William Rawlings, M.D. in September 
1997.
4.  Obtain the veteran's medical records from 
the VA Medical Center in Augusta, Georgia for 
any treatment for gouty arthritis, arthritis 
of the right wrist, an appendectomy scar, 
hypertension, pancreatitis, diabetes, and 
impotence from February 2002 to the present.  
Please obtain the following types of records: 
notes, discharge summaries, consults, vitals, 
medications, lab findings, imaging (X-Ray, 
MRI, CT scan), diet and nutrition assessment, 
procedures, problem list, and confirmed 
diagnoses.
5.  Following completions of 1 through 4 
above, make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examinations to assess 
the nature and severity of the disabilities at 
issue: orthopedic/neurological, scar, 
hypertension, and of the digestive, endocrine, 
and genitourinary systems.  The claims file 
and treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and they 
should so indicate in their reports.   The 
examiners should perform any tests or studies 
deemed necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.
First, the veteran should have an 
orthopedic/neurological examination to 
determine the nature and extent of the 
veteran's gouty arthritis and arthritis of the 
right wrist.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner(s) should discuss whether the 
limitation might be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The 
examiner(s) should specify any anatomical 
damage, and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and endurance.  
The examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of motion, 
and document all objective evidence of those 
symptoms.  In addition, the examiner(s) should 
provide an opinion as to the degree of any 
functional loss likely to result from a flare-
up of symptoms or on extended use.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.
Second, the veteran should be examined to 
determine the nature and extent of his 
appendectomy scar.  The scar examiner should 
expressly give the extent of the scarring in 
square inches or square centimeters, should 
indicate whether the veteran's appendectomy 
scar is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly nourished 
with repeated ulceration, or tender and/or 
painful on objective demonstration, and 
whether the scar limits the function of, or 
cause limited motion of, the affected part.
Third, the veteran should be examined to 
determine the nature and extent of his 
hypertension.  The examiner should indicate 
after reviewing the treatment records, whether 
the veteran's diastolic pressure has been 
predominantly 110 or more, 120 or more, or 130 
or more, or his systolic pressure has been 
predominantly 200 or more since October 1998.
Fourth, the veteran should be examined to 
determine the nature and extent of his 
pancreatitis.  The examiner should indicate 
after reviewing the treatment records, whether 
the veteran's pancreatitis is symptomatic and, 
if so, whether he has frequent attacks of 
abdominal pain, loss of normal body weight and 
other findings showing continuing pancreatic 
insufficiency between acute attacks; whether 
it is moderately severe with at least 4 to 7 
typical attacks of abdominal pain per year 
with good remission between attacks; and 
whether he has had at least one reoccurring 
attack of typical severe abdominal pain in the 
past year.  Abdominal pain in this condition 
must be confirmed as resulting from 
pancreatitis by appropriate laboratory and 
clinical studies and not from his diabetes.
Fifth, the veteran should be examined to 
determine the nature and extent of his 
diabetes.  The examiner should indicate after 
reviewing the treatment records, whether the 
veteran's diabetes requires insulin, 
restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a month 
visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated; whether it requires 
insulin, restricted diet, and regulation of 
activities; or whether it requires insulin and 
restricted diet; or an oral hypoglycemic agent 
and restricted diet.
Sixth, the veteran should be examined to 
determine the nature and extent of his penile 
dysfunction.  The examiner should indicate, 
whether there is a deformity of the penis with 
loss of erectile power.
Finally, the examiner(s) should review all 
pertinent SSA records and medical treatment 
and examination records in the veteran's 
claims file, and after a thorough clinical 
examination, offer an opinion(s) as to whether 
his service-connected gouty arthritis, 
diabetes, arthritis of the right wrist, 
hypertension, pancreatitis, impotence and 
appendectomy scar disabilities alone, or 
together, preclude an average person from 
obtaining, or retaining, substantially gainful 
employment.  The veteran contends that his 
diabetes and gouty arthritis disabilities 
alone prevent him from working.  The examiner 
should take particular note of statements made 
by the veteran's private physician, Dr. 
Hillson and the August 1998 SSA Administrative 
Law Judge and the testimony from the July 1998 
SSA hearing and the January 9999 Board 
videoconference hearing.  Consideration may be 
given to the veteran's level of education, 
special training, and previous work experience 
in arriving at a conclusion, but not to his 
age or to the impairment caused by any 
nonservice-connected disability.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.
6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



